Citation Nr: 0425042	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  00-20 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran had honorable service from March 1963 to March 
1965.  His period of service from March 1965 to June 1971 was 
under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran testified in May 2004 at a videoconference 
hearing held before the undersigned Veterans Law Judge at the 
RO.


FINDINGS OF FACT

1.  A November 1990 VA Administrative decision determined 
that the veteran's period of service from March 17, 1965 to 
June 17. 1971 is shown to be under other than honorable 
conditions and therefore a bar to any benefits that may have 
arose under this period.

2.  The veteran did not engage in combat with the enemy 
during his period of honorable military service.

3.  The record does not contain competent evidence linking 
the veteran's currently diagnosed PTSD to his honorable 
military service or to any verified or verifiable in-service 
stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
May 2000 and again in June 2000 prior to the passage of the 
VCAA.  Therefore, compliance with 38 U.S.C.A. § 5103(a) prior 
to the decision was not possible.  The veteran was not 
provided with a duty to assist letter that specifically 
complied with the provisions of the VCAA until June 2001.  

The June 2001 letter specifically advised him as to what 
evidence the RO had in its possession and what evidence was 
still needed.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence. 

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in June 2001, as well as by the discussions 
in the June 2000 statement of the case (SOC), June 2001 
supplemental statement of the case (SSOC), and October 2003 
SSOC.  By means of these documents, the veteran was told of 
the requirements to establish service connection for PTSD, of 
the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in June 2001, 
his claim was readjudicated based upon all the evidence of 
record in October 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  Regarding the 
June 2001 notice, the Board notes that the subject matter is 
limited to the lone stressor of meningitophobia, which stems 
from the veteran's honorable period of service.  Because the 
claimed Vietnam related stressors are shown to be from a 
period of other than honorable service, there is no need to 
submit a duty to assist letter regarding such stressors, due 
to such service being a bar to the benefit sought.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records and service personnel 
records were previously obtained and associated with the 
claims folder.  There is no need to attempt to verify the 
veteran's claimed Vietnam combat service through the National 
Personnel Records Center or other sources due to the fact 
that his service over in Vietnam was during a period that 
terminated in a dishonorable discharge, thereby precluding 
him from veteran status for such service.  Furthermore, 
private and VA medical records, referred to by the veteran, 
were obtained and associated with the claims folder.  The RO 
also obtained the veteran's VA and private outpatient 
records.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The evidence of record is sufficient to make a 
decision without obtaining a VA examination.  It does not 
appear that any additional attempts to verify stressors are 
necessary in light of the current evidence obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service connection

The veteran contends that he is entitled to service 
connection for PTSD.  He reported that his stressors included 
having been ill shortly after he joined the service and being 
tested for meningitis.  He indicated that his fears of being 
tested for the disease with needles resulted in 
"meningitaphobia."  Service medical records from the 
veteran's first period of enlistment reveal that he was 
hospitalized for an illness, diagnosis undetermined (DU), 
bacteremia, menigococcic.  The diagnostic procedures are 
noted to have included an emergency lumbar puncture, which 
revealed normal cerebrospinal fluid dynamics, pressure, 
chemistry and cytology.  The established diagnosis was 
pharyngitis, acute, organism unknown, and arthritis, left 
ankle, cause unknown.  He was readmitted to the hospital a 
day after discharge for onset of sore throat and vomiting and 
was diagnosed with tonsillitis.  He was noted to have been 
previously monitored for suspected meningitis.  The service 
medical records from his period of honorable service are 
silent for any psychiatric problems.  

The veteran has also claimed a number of stressors related to 
his service in South Vietnam from Da Nang down to the Delta 
when he served as a boatswain's mate transporting Marines and 
recon teams.  He indicated that the transports also included 
handling injured personnel.  He indicated that he served in 
Vietnam between 1964 and 1968.  His DD-214 from his first 
enlistment between March 1963 and July 1964 does not reflect 
any service in Vietnam.  He re-enlisted on July 30, 1964, 
while the ship he was aboard was stationed in California.  
Service personnel records reflect that the veteran completed 
basic assault boat training at San Diego, California in 
September 1964.  In October 1964, he received non-judicial 
punishment of 15 days restriction to the ship and extra 
duties for unauthorized absence.  The service personnel 
records reflect that he was stationed in California on March 
21, 1965, when he was transferred to the U.S. Amphibious 
School, in San Diego.  On May 4, 1965 the veteran received 
non-judicial punishment for unauthorized absence.  His ship 
was still stationed in California in April 1965.

Service in a Vietnam Combat area is not shown until July 
through September 1965 as shown in a March 1966 document 
stating that he was authorized to receive the Vietnam Service 
medal for periods of service encompassing these months. 

A December 1967 personnel record shows that the veteran was 
awarded the suspension ribbon bar of the Vietnam Service 
medal for the Viet-Nam advisory Campaign from March 15, 1962 
to March 7, 1965 and the Viet-Nam Defense Campaign from March 
8, 1965 to December 24, 1965.  

The service personnel records show throughout the second 
enlistment of the veteran's service, he was repeatedly 
disciplined for unauthorized absences.  The unauthorized 
absences culminated in a Special Court Martial in October 
1969 for being absent without leave (AWOL) from March to May 
1969, from June to August 1969 and for failure to obey a 
lawful order on March 1969.  He was found guilty and 
sentenced in March 1970.  The sentence included confinement, 
hard labor, reduction in pay grade and bad conduct discharge.  

A November 1990 VA administrative decision determined that 
the period of service from March 18, 1965 to June 17, 1971 
was terminated by a discharge which constituted a bar to any 
gratuitous VA benefits under 38 C.F.R. § 3.12(d)(4).  The 
decision was based on the findings of the Special Court 
Martial for repeated instances of being AWOL and determined 
that the veteran's actions constituted willful and persistent 
misconduct warranting a discharge under other than honorable 
conditions.  It was noted that insanity was not a factor in 
this case.  It was also noted that the veteran said he went 
AWOL repeatedly was mainly due to serving on the same ship 
for six years.  The veteran did not appeal this decision.  

The report of a VA general examination dated in July 1990 
showed no findings of PTSD, although the examiner noted that 
the veteran was seeing a psychologist.  

VA treatment records from September 1999 and January 2000 
showed a diagnosis of PTSD, chronic.  His thought content was 
noted to have a persistence of war flashbacks.  Other VA 
treatment records from 2000 to 2001 reflect the veteran 
continued with psychiatric treatment for his PTSD symptoms, 
which were all attributed to the Vietnam War.  A May 2000 
doctor's statement attributed the veteran's PTSD symptoms to 
several traumatic experiences while serving with the Navy 
during the Vietnam War, but did not specify these 
experiences.  A June 2000 psychotherapy record reflects that 
he had memories for Vietnam War events that took place 
between 1968 and 1970.  The records between June 2000 and 
October 2000 repeatedly showed a diagnosis of PTSD with 
thought content consisting of Vietnam War flashbacks and 
sleep affected by nightmares about Vietnam.

In August 2000, the veteran submitted contentions alleging 
that he had developed a phobia called "meningitophobia" an 
irrational fear of developing meningitis, said to be a result 
of his treatment for suspected meningitis in his period of 
honorable service.  This was submitted after he had been 
advised by the RO in June 2000 that he was barred from 
receiving any VA benefits stemming from his Vietnam period of 
service from March 18, 1965 to June 17, 1971.  

A July 2001 VA psychiatric record reflects that the veteran 
was seen for psychiatric treatment elaborating extensively 
about the fears that he had developed of again having spinal 
meningitis.  He gave the history of treatment for meningitis 
in service and indicated since then that he had been very 
afraid of developing the disease.  Mental status examination 
was noted to still cite Vietnam War flashbacks affecting his 
mental status and Vietnam nightmares affecting his sleep.  
The impression continued to be PTSD, chronic.  No mention of 
his aversion to meningitis was made in either the mental 
status exam or diagnosis.  This July 2001 psychiatry record 
later addressed his PTSD symptoms in more detail, in which 
the veteran indicated that he preferred to sleep during the 
day and be alert at night protecting the perimeter as in 
Vietnam.  An August 2001 record noted the veteran to be 
experiencing very vivid Vietnam War flashbacks.  

A September 2001 Agent Orange examination primarily addressed 
physical problems, but noted the veteran's history of having 
been stationed aboard assault boats in Vietnam and seeing a 
lot of combat.  This record gave a diagnosis of PTSD and 
indicated that the veteran was discharged from the service 
with 10 percent mental problems.  

VA treatment records from September 2001 and June 2003 
continue to show PTSD symptoms that appeared to be linked to 
his Vietnam experience and aggravated by current events that 
reminded him of his war experiences.  A September 2001 record 
noted the veteran to have seen a lot of combat while he was 
stationed in Vietnam between 1965 and 1968.  His nightmares 
and flashbacks about Vietnam were noted to have intensified 
in October 2001, following the September 11 attacks.  In 
November 2001 and December 2001 his PTSD symptoms were 
increased by the sight of military vehicles near his home and 
the war in Afghanistan.  In March 2003 his PTSD symptoms were 
again exacerbated by news about the impending war in Iraq.  
The records through June 2003 repeatedly show the veteran to 
have a diagnosis of PTSD with thought content consisting of 
Vietnam War flashbacks and sleep affected by nightmares about 
Vietnam.

In May 2004 the veteran testified that he served in Vietnam 
as a boatswain's mate transporting Marines and recon teams.  
He testified that the transports also included handling 
injured personnel and involved going into areas where larger 
ships could not go, including into North Vietnam.  He 
indicated that he served in Vietnam between 1964 and 1968 and 
that he performed the same duties the whole time, including 
back in 1964 during his honorable period of service.  The 
period of service that was other than honorable was discussed 
and his representative suggested that the events the veteran 
experienced during his service may have traumatized him to 
the point where his behavior resulted in his receiving an 
other than honorable discharge.  The representative indicated 
that he would be attempting to upgrade his discharge for the 
service between March 1965 and June 1971.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b) (2003).  The offenses specified in 38 C.F.R. § 3.12 
are: (1) acceptance of an undesirable discharge to escape 
trial by general court- martial; (2) mutiny or spying; (3) an 
offense involving moral turpitude, which generally includes 
conviction of a felony; (4) willful and persistent 
misconduct, and (5) homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty. 38 C.F.R. § 3.12(d) (2003).  A discharge issued under 
one of these offenses is considered to have been issued under 
dishonorable conditions. Id.

Service connection may be established by a showing that the 
veteran currently suffers from a disorder that is 
attributable to disease or injury incurred in or aggravated 
by service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

The Board notes that during the pendency of the PTSD claim 
which was filed in August 1999, the criteria for PTSD were 
amended effective March 7, 2002 regarding the type of 
evidence that may be relevant in corroborating a veteran's 
statement pertaining to the occurrence of a stressor in 
claims for service connection for PTSD resulting from 
personal assault.  See 38 C.F.R. § 3.304(f)(3).  These 
changes were made to ensure that VA does not deny claims 
based on personal assault simply because the claimant did not 
realize that certain types of evidence may be relevant to 
substantiate his claim.   The immediate PTSD claim is not 
premised upon personal assault, thus, the March 2002 
amendment is not applicable to the instant claim.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in- 
service stressor occurred. 38 C.F.R. § 3.304(f) (2003).

VA's General Counsel, in VAOPGCPREC 7-2003, issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby.  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In VAOPGCPREC 3-2000, VA's General Counsel issued a holding 
regarding the application of the new criteria.  It was held 
that if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy." Id.

In a recent opinion, the General Counsel stated that the term 
"combat" is defined to mean "a fight, encounter, or contest 
between individuals or groups" and "actual fighting 
engagement of military forces." VAOPGCPREC 12-99 (Oct 1999).  
That opinion further states that the phrase "engaged in 
combat with the enemy" requires that the veteran "have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.  If VA determines that 
the veteran engaged in combat with the enemy and that his 
alleged stressor is combat related, then the veteran's lay 
testimony or statements are accepted as conclusive evidence 
of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Cohen, 10 Vet. App. at 146; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

However, this rule does not apply in cases in which (1) the 
veteran's descriptions of stressors are not consistent with 
the circumstances, conditions, or hardships of service or (2) 
the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Cohen at 
147.  If VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements. Cohen at 
146; See also Moreau v. Brown, 9 Vet. App. 389 (1996).

The Court held that the evidence does not need to show that 
the veteran personally participated in the event or credibly 
support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD.  See 
Pentecost v. Derwinski, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2003).

As noted above the veteran alleged that a stressor for PTSD 
included what he referred to as a phobia called 
"meningitophobia" an irrational fear of developing 
meningitis, said to be a result of his treatment for 
suspected meningitis in his period of honorable service.  He 
also has alleged stressors related to serving aboard boats in 
Vietnam.

The veteran's Vietnam combat service is shown by the service 
personnel records to have fallen during the period of service 
that terminated under than honorable conditions, thereby 
precluding him from entitlement to benefits.  See 38 C.F.R. 
§ 3.12.  The VA administrative decision of November 1990 
determined that this dishonorable period of service extends 
from March 18, 1965 to June 17, 1971.  Therefore any 
stressors related to Vietnam cannot be considered in 
determining whether the veteran's PTSD is service connected.  

The VA and private medical records showing treatment for PTSD 
unanimously attributed the veteran's PTSD symptomatology to 
his service in Vietnam.  His symptoms were repeatedly shown 
to include flashbacks to Vietnam and nightmares about the 
war.  War related current events were noted to exacerbate his 
PTSD symptoms.   
 
Regarding the veteran's allegation that his PTSD was 
triggered by the treatment for meningitis during his 
honorable period of service, the Board notes that none of the 
medical evidence appears to have listed this incident or fear 
as a particular PTSD stressor.  The veteran was noted to have 
reported to the psychiatric clinic in July 2001 elaborating 
about his fear of contracting meningitis and gave a history 
of his treatment for the same in service.  However, this 
report did not list this apparent phobia as a factor in his 
PTSD symptoms and the diagnosis is absent for any reference 
to his fear of meningitis.  Furthermore, the Board notes that 
the veteran only began alleging "meningitophobia" as a 
possible stressor after he had been advised that his service 
in Vietnam would not entitle him to VA benefits based on his 
unfavorable discharge.

In conclusion, as there is no probative supporting evidence 
that a claimed stressor actually occurred, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  While the veteran may well believe that his PTSD is 
related to service, as a layperson without medical expertise, 
he is not qualified to address questions requiring medical 
training for resolution, such as a diagnosis or medical 
opinion as to etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Therefore, the veteran's claim of 
entitlement to service connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



